United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF THE AIR FORCE,
TINKER AIR FORCE BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1312
Issued: October 6, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26, 2015 appellant filed a timely appeal from a March 24, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he has permanent
impairment caused by his accepted employment injuries which would entitle him to a schedule
award.

1
2

5 U.S.C. § 8101 et seq.

Subsequent to his appeal, appellant submitted additional evidence. The Board has no jurisdiction to review this
evidence for the first time on appeal. 20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

FACTUAL HISTORY
On August 20, 2009 appellant, then a 53-year-old sheet metal mechanic, injured his lower
back while lifting, bending, and pulling form blocks and pieces of heavy rubber while operating
a fluid cell machine at work. He stopped work on August 24, 2009 and returned on
August 25, 2009. OWCP accepted the claim for a lumbar sprain and displacement of lumbar
intervertebral disc without myelopathy.
Initial medical reports diagnosed a lumbosacral strain. A January 13, 2012 magnetic
resonance imaging (MRI) scan showed a small bulge at L5-S1, superimposed on a grade one
degenerative anterolisthesis, causing mild central canal stenosis. At L3-4 and L4-5, there were
small bulges with the foramina uncompromised. In a February 28, 2012 report, Dr. Scott
Mitchell, a Board-certified pain management specialist, found leg strength was 5/5 bilaterally.
He related that appellant denied sensation to light touch throughout the lower extremities.
Dr. Mitchell diagnosed lumbar disc displacement.3
On April 11, 2013 appellant filed a Form CA-7 claim for a schedule award. With his
request, he submitted a March 19, 2013 report from Dr. John W. Ellis, Board-certified in family
medicine, who noted appellant’s history and examined him. Dr. Ellis used the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2008)
(A.M.A., Guides) and provided findings which included that he had tenderness and tightness of
the thoracic and lumbar paraspinous muscles and decreased motion of the back. He noted that
appellant had difficulty getting his shoes on and off. Dr. Ellis found that there was decreased
sensation on the dorsal and lateral aspects of both feet and weakness on dorsiflexion of the big
toes, plantar flexion of the feet, and toe and heel walking, with straight leg raising positive
bilaterally. He indicated that reflexes were 2+ and equal in the biceps, 1+ and equal in the
wrists, 1+ and diminished in the right ankle and 0 to 1+ and diminished in the left ankle.
Dr. Ellis advised that appellant was alert, oriented and cooperative with no evidence of symptom
magnification or malingering. He referred to Table 16-12, page 533 and the July/August 2009
The Guides Newsletter, rating spinal nerves to the extremity. Dr. Ellis allotted 11 percent for L5
spinal nerve root impairment and 7 percent for S1 spinal nerve root impairment. He opined that
appellant had 17 percent impairment to both the right and the left legs. Dr. Ellis indicated that
appellant retired on July 1, 2012.
On May 2, 2013 an OWCP medical adviser reviewed the medical records and determined
that there was a significant variance of information with respect to the neurological impairment
of the lower extremities that could not be resolved on the basis of a medical records review. He
explained that Dr. Ellis found moderate sensory loss and mild motor loss involving the L5 and
S1 spinal nerves bilaterally, while other medical examinations did not. The medical adviser
referred to the report of Dr. Mitchell, who on December 11, 2012 found leg strength was 5/5
bilaterally and appellant denied loss of sensation to light touch throughout the legs.

3

In a May 1, 2012 second opinion examination report, Dr. Dennis E. Foster, a Board-certified orthopedic
surgeon, opined that the work injury also caused moderate to severe spondylosis. Examination showed normal
strength in all muscle groups of both legs and negative straight leg raising.

2

On February 5, 2015 OWCP referred appellant for a second opinion, along with a
statement of accepted facts, a set of questions, and the medical record to Dr. Michael Shawn
Smith, Board-certified in physical medicine and rehabilitation.
In a February 25, 2015 report, Dr. Smith noted appellant’s history of injury and examined
him. His findings included that appellant had good forward flexion and could come within
touching his toes by six inches to about 80 degrees. Extension was limited to 5 to 10 degrees and
lateral bending was limited to 10 to 15 degrees. Dr. Smith determined that appellant had more
limitation on the right compared to the left and that extension and rotation did not result in lower
back discomfort. Appellant had some paraspinal spasms and mild kyphosis in the thoracic
segments. He had good upper body strength and lower body strength of 5/5 throughout with hip
flexion and extension, knee flexion and extension and hip abduction and adduction. Extensor
hallucis longus strength was also 5/5. Sensation was intact to light touch and painful stimuli
with pulling on hairs of the lower extremities. There was no atrophy. Appellant ambulated
without an assisted device and his straight leg raising was negative bilaterally.
Dr. Smith diagnosed multilevel lumbar disc disease with biomechanical pain and spinal
stenosis without radiculopathy and cervical lumbar degenerative disc disease. He utilized the
A.M.A., Guides (6th ed. 2008) and determined that there were no sensory or motor deficits noted
in the bilateral lower extremities, and the lower extremity rating was therefore zero percent
pursuant to the A.M.A., Guides. Dr. Smith explained that regarding spinal stenosis, the A.M.A.,
Guides did not recognize the impairment rating for extremities but noted that the
July/August 2009 The Guides Newsletter provided an alternative rating system for spinal and
nerve extremity impairment. He advised that impairment was based on nerve impairment in the
extremities. Dr. Smith explained that appellant had no peripheral spinal nerve dermatomal
weakness or numbness although he clearly had symptoms of spinal stenosis. He concluded that
he could find no impairment for spinal nerve impairment with motor or sensory loss based on his
current examination. Dr. Smith explained that despite having classic spinal stenosis symptoms it
was not a basis for an impairment rating.
On March 17, 2015 an OWCP medical adviser reviewed the medical record and
determined that appellant’s accepted conditions included lumbar sprain and displacement of
lumbar IV disc. He noted that appellant reached maximum medical improvement on
February 24, 2015, the date of Dr. Smith’s evaluation. The medical adviser noted that Dr. Smith
determined that appellant had no peripheral spinal nerve dermatomal weakness or numbness
although he clearly had symptoms of spinal stenosis. He related that Dr. Smith found no
impairment for spinal nerve impairment with motor or sensory loss based upon his examination.
The medical adviser agreed that appellant had zero percent impairment of the right and left lower
extremities.
By decision dated March 24, 2015, OWCP denied appellant’s claim for a schedule award.
It found that the medical evidence of record did not support a permanent impairment to a
scheduled member or function of the body.

3

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions, and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function, or
organ shall be determined. To ensure consistent results and equal justice for all claimants under
the law, good administrative practice requires the use of uniform standards applicable to all
claimants.5 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6 Effective May 1, 2009, schedule awards
are determined in accordance with the sixth edition of the A.M.A., Guides.7
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.8 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.9
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as impairments of the extremities. Recognizing that FECA allows ratings
for extremities and precludes ratings for the spine, The Guides Newsletter offers an approach to
rating spinal nerve impairments consistent with sixth edition methodology.10 OWCP has
adopted this approach for rating impairment to the upper or lower extremities caused by a spinal
injury.11
ANALYSIS
The evidence of record is insufficient to establish that appellant is entitled to a schedule
award in accordance with the sixth edition of the A.M.A., Guides and The Guides Newsletter.
4

5 U.S.C. § 8107.

5

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

6

20 C.F.R. § 10.404.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); J.B., Docket No. 09-2191 (issued May 14, 2010).
8

Pamela J. Darling, 49 ECAB 286 (1998).

9

Thomas J. Engelhart, 50 ECAB 319 (1999).

10

L.J., Docket No. 10-1263 (issued March 3, 2011).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).

4

OWCP accepted appellant’s claim for lumbar strain and displacement of lumbar disc
without myelopathy. Appellant retired on July 1, 2012 and claimed a schedule award on
April 11, 2013. However, he did not submit evidence from a physician finding that he had
permanent impairment of a scheduled member, caused or aggravated by his accepted conditions,
and which followed the A.M.A., Guides in rating permanent impairment. The Board notes that
appellant submitted a March 19, 2013 report from Dr. Ellis, who referred to Table 16-12, page
533 and the July/August 2009 The Guides Newsletter, rating spinal nerves to the extremity.
Dr. Ellis allotted 11 percent for L5 spinal nerve root impairment and 7 percent for S1 spinal
nerve root impairment and opined that appellant had 17 percent impairment to both the right and
the left lower extremity. However, he did not explain how he arrived at these values and his
examination findings of sensory and motor loss are not consistent with findings of other
physicians which found no such deficits. Without further explanation or rationale regarding this
disparity, Dr. Ellis’ report is of limited probative value. Because of this inconsistency, OWCP’s
medical adviser recommended a second opinion examination.
In a February 25, 2015 report, Dr. Smith, the second opinion physician, noted appellant’s
history of injury and treatment and examined him. He utilized the A.M.A., Guides and
determined that there were no sensory or motor deficits noted in the bilateral lower extremities,
and explained that the lower extremity rating was therefore zero percent for the legs pursuant to
the A.M.A., Guides. Dr. Smith indicated that, while appellant clearly had spinal stenosis, there
was no basis under the A.M.A., Guides or The Guides Newsletter for rating impairment of the
legs.
On March 17, 2015 OWCP medical adviser reviewed the medical records and confirmed
that appellant had zero percent impairment of the right and left lower extremities.
Accordingly, the Board finds that appellant has not established entitlement to a schedule
award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has an
impairment caused by his accepted employment injuries that would entitle him to a schedule
award.

5

ORDER
IT IS HEREBY ORDERED THAT the March 24, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 6, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

